             Case 7:18-cv-06615-CS Document 40 Filed 11/01/18 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 BROIDY CAPITAL MANAGEMENT LLC
 and ELLIOTT BROIDY,

                        Plaintiffs,
                                                              Case No. 18-CV-6615-CS
        v.

 JAMAL BENOMAR,

                        Defendant.



               DECLARATION OF ABBE DAVID LOWELL IN SUPPORT OF
                       DEFENDANT’S MOTION TO DISMISS


       I, Abbe David Lowell, hereby declares as follows:

   1. I am a Partner in the law firm of Winston & Strawn LLP. I represent Defendant Jamal

Benomar in this action. I am a member of the New York State Bar, Maryland State Bar, and the

District of Columbia Bar. I have personal knowledge of the matters stated in this declaration and

would testify truthfully to them if called upon to do so.

   2. Attached as Ex. 1 to this Declaration are true and correct copies of the relevant pages of

Mr. Benomar’s current passport, which is a Diplomatic Passport issued by the Kingdom of

Morocco.

   3. Attached as Ex. 2 to this Declaration are true and correct copies of the relevant pages of

Mr. Benomar’s immediately-preceding passport, also a Diplomatic Passport issued by the

Kingdom of Morocco.

   4. Attached as Ex. 3 is a true and correct copy of Mr. Benomar’s U.S.-granted, G-1 diplomatic

visa, effective November 1, 2017, which visa remains operative through October 30, 2022.
           Case 7:18-cv-06615-CS Document 40 Filed 11/01/18 Page 2 of 3




    5. Attached as Ex. 4 is a true and correct copy of correspondence from the Permanent Mission

of Morocco to the UN Office of Protocol, dated August 1, 2018.

    6. Attached as Ex. 5 is a true and correct copy of the U.S. State Department identification

card with Mr. Benomar’s title as “support staff.”

    7. Attached as Ex. 6 is a true and correct copy of correspondence from the Permanent Mission

of Morocco to Host Country Affairs for the United States Permanent Mission to the United

Nations, dated August 27, 2018.

    8. Attached as Ex. 7 is a true and correct copy of correspondence from the Permanent Mission

of Morocco to the Diplomatic Accreditations Officer, dated September 21, 2018.

    9. Attached as Ex. 8 is a true and correct copy of correspondence from the Moroccan Ministry

for Foreign Affairs and International Cooperation to the U.S. Embassy in Rabat and the Minister

Counselor Host Country Affairs at the United States Mission, dated October 5, 2018.

    10. Attached as Ex. 9 is a true and correct copy of correspondence from the Permanent Mission

of Morocco to the UN Office of protocol, dated October 10, 2018, that forwarded the October 5,

2018 correspondence and a certified translation of the October 10 and October 5 correspondence

is attached.

    11. Mr. Benomar is included in the United Nations Blue Book as “Minister Plenipotentiary.”

A true and correct copy of the Blue Book website, printed October 31, 2018 is attached as Ex. 10.

    12. On October 15, 2018, the UN Office of Protocol issued Mr. Benomar a blue identification

card, given to diplomats, identifying Mr. Benomar as “Morocco Minister Plenipotentiary.” A true

and correct copy of the identification card is attached as Ex. 11.
          Case 7:18-cv-06615-CS Document 40 Filed 11/01/18 Page 3 of 3




Executed at Washington, D.C. this 31st day of October 2018.



Dated: October 31, 2018                                  By:   /s/ Abbe David Lowell
                                                                  Abbe David Lowell
